Citation Nr: 1236293	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for bilateral otitis externa.

5.  Entitlement to service connection for head, nose, and facial pain, claimed residuals of a broken nose.

6.  Entitlement to service connection for a deviated nasal septum, claimed residual of a broken nose.

7.  Entitlement to service connection for headaches, claimed residual of a broken nose.  

8.  Entitlement to service connection for dizziness, claimed residual of a broken nose.

9.  Entitlement to service connection for tinnitus, claimed residual of a broken nose.

10.  Entitlement to service connection for sinusitis, claimed residual of a broken nose.

11.  Entitlement to service connection for sleep apnea, claimed residual of a broken nose.

12.  Entitlement to service connection for hypertension, claimed as secondary to sinusitis and sleep apnea.

13.  Entitlement to service connection for bilateral hearing loss, claimed as secondary to upper respiratory infections.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1961.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2008 and February 2011 rating decisions of the RO in Roanoke, Virginia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In correspondence received at the Board in July 2012, the Veteran's attorney requested a hearing at a local VA office before a Member of the Board.  

Accordingly, the case is REMANDED for the following action:

A travel board hearing should be scheduled in accordance with the Veteran's request.  The Veteran and his attorney should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


